Title: To Thomas Jefferson from Andrea Pini, 30 August 1822
From: Pini, Andrea,Pini, Elisabetta Mazzei
To: Jefferson, Thomas


                            Copia
                            Livorno,
                                30. Agosto 1822.
                            
                        I sottoscritti dichiarano di aver ricevuto dal Sigr Tommaso Jefferson di Virginia negli Stati Uniti di Ammerica, per le mani del Sigr Tommaso Appleton Console di America in Livorno, la Somma di quattrocento quaranta quattro Pezzi Duri di Spagna, per un’Anno di frutti sopra il Capitale che ritiene a Cambio il suddetto Sigr Jefferson. Fatta triplicata per un solo effetto, e pagamento, a noi Contanti diciamoPezzi Duri 444.—Elisabetta Pini nata Mazzei Andrea Pini Editors’ Translation
                            Copy
                            Livorno,
                                30 August 1822
                            
                        The undersigned declare that they have received from Mr Thomas Jefferson of Virginia in the United States of America, at the hands of Mr Thomas Appleton Consul of America in Leghorn, the sum of four hundred forty-four Silver Pieces of Spain, for one Year of returns in addition to the Capital that the aforesaid Mr Jefferson holds in Exchange.  Done in triplicate for only one effect, and we state that we have received payment in cash of444.— Silver PiecesElisabetta Pini nata Mazzei Andrea Pini